UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRAYAN BRAVO, JOSE LUIS ROLDAN
ROMERO, DUMAS ARMANDO ALFARO
GODINEZ, JEFFERSON OSWALDO
BRAVO HIDALGO, JULIO TIGRE and
ANDERSON ANTONIO CEDENO,
individually and on behalf of others
similarly situated,
                                                    20 Civ. 10244 (KPF)
                            Plaintiffs,
                                                          ORDER
                     -v.-

BARONE STEEL FABRICATORS INC.
(D/B/A BARONE STEEL
FABRICATORS), NICK BARONE,
RALPH BARONE, and ALEX VERGARA,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

         On July 1, 2021, the Court was informed that the parties have reached a

settlement in this case. (Dkt. #30). Accordingly, the parties are instructed to

file their completed settlement agreement along with a joint letter regarding the

fairness of the settlement agreement on or before August 2, 2021, for this

Court’s review in accordance with the FLSA and Second Circuit law. See, e.g.,

Cheeks v. Freeport Pancake House, 796 F. 3d 199 (2d Cir. 2015). The Clerk of

Court is directed to terminate all pending motions and adjourn all remaining

dates.
    SO ORDERED.

Dated: July 2, 2021
       New York, New York

                                 KATHERINE POLK FAILLA
                                United States District Judge




                            2
